UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6129


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARIUS BELLE, a/k/a Dee,

                  Defendant -   Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:06-cr-00748-JFA)


Submitted:    July 30, 2009                   Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darius Belle, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darius     Belle     appeals     the   district       court’s   order

denying   his    18   U.S.C.    § 3582   (2006)    motion   for    reduction    of

sentence.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        United States v. Belle, No. 3:06-cr-00748-JFA

(D.S.C. Jan. 15, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and   argument   would      not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2